 

Exhibit 10.2

PC Connection, Inc.

Restricted Stock Agreement

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:

1. Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Recipient, effective as of the Grant
Date (as set forth on the cover page of this Agreement), in consideration of
employment services rendered and to be rendered by the Recipient to the Company.

(b) As promptly as practicable following the Grant Date, the Company shall issue
one or more certificates in the name of the Recipient for the Restricted Shares.
Such certificate(s) shall initially be held on behalf of the Recipient by the
Secretary of the Company. Following the vesting of any Restricted Shares
pursuant to Section 2 below, the Secretary shall, if requested by the Recipient,
deliver to the Recipient a certificate representing the vested Restricted
Shares. The Recipient agrees that the Restricted Shares shall be subject to the
forfeiture provisions set forth in Section 3 of this Agreement and the
restrictions on transfer set forth in Section 4 of this Agreement.

2. Vesting Schedule. Unless otherwise provided in this Agreement or the Plan,
the Restricted Shares shall vest in accordance with the vesting schedule set
forth on Schedule A attached hereto. Any fractional number of Restricted Shares
resulting from the application of the foregoing percentages shall be rounded
down to the nearest whole number of Restricted Shares.

3. Forfeiture of Unvested Restricted Shares and any Accrued Dividends Upon
Employment Termination.

In the event that the Recipient ceases to be employed by the Company for any
reason or no reason, with or without cause, all of the Restricted Shares, as
well as any Accrued Dividends (as defined below) declared by the Company with
respect to such unvested Restricted Shares, that are unvested as of the time of
such employment termination shall be forfeited immediately and automatically to
the Company, without the payment of any consideration to the Recipient,
effective as of such termination of employment. The Recipient hereby authorizes
the Company to take any actions necessary or appropriate to cancel any
certificate(s) representing forfeited Restricted Shares and transfer ownership
of such forfeited Restricted Shares to the Company; and if the Company or its
transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Recipient
shall promptly execute and deliver the same to the Company. The Recipient shall
have no further rights with respect to any Restricted Shares or Accrued
Dividends that are so forfeited. If the Recipient is employed by a subsidiary of
the Company, any references in this Agreement to employment with the Company
shall instead be deemed to refer to employment with such subsidiary.



--------------------------------------------------------------------------------

 

4. Restrictions on Transfer.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares or any Accrued Dividends with respect thereto, or any interest
therein, until such Restricted Shares and associated Accrued Dividends, if any
have vested, except that the Recipient may transfer such Restricted Shares and
associated Accrued Dividends, if any,: (a) to or for the benefit of any spouse,
children, parents, uncles, aunts, siblings, grandchildren and any other
relatives approved by the Compensation Committee (collectively, “Approved
Relatives”) or to a trust established solely for the benefit of the Recipient
and/or Approved Relatives, provided that such Restricted Shares and associated
Accrued Dividends, if any, shall remain subject to this Agreement (including
without limitation the forfeiture provisions set forth in Section 3 and the
restrictions on transfer set forth in this Section 4) and such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument confirming that such transferee shall be bound by all of the
terms and conditions of this Agreement; or (b) as part of the sale of all or
substantially all of the shares of capital stock of the Company (including
pursuant to a merger or consolidation); provided that the cash, securities or
other property received by the Participant in connection with such transaction
shall remain subject to this Agreement. The Company shall not be required (i) to
transfer on its books any of the Restricted Shares which have been transferred
in violation of any of the provisions of this Agreement or (ii) to treat as
owner of such Restricted Shares or to pay dividends to any transferee to whom
such Restricted Shares have been transferred in violation of any of the
provisions of this Agreement.

5. Restrictive Legends.

All certificates representing Restricted Shares shall have affixed thereto a
legend in substantially the following form, in addition to any other legends
that may be required under applicable law:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

6. Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Recipient is
the registered owner of the Restricted Shares, the Recipient shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders. If any such dividends or distributions are paid in shares, or
consist of a dividend or distribution to holders of common stock other than a
ordinary cash dividend, the shares, cash or other property will be subject to
the same restrictions on transferability and forfeitability as the Restricted
Shares with respect to which they were paid. Notwithstanding the foregoing, any
ordinary cash dividends declared and paid by the Company with respect to
unvested Restricted Shares (“Accrued Dividends”) shall be paid to the Recipient,
without interest, only if and when such Restricted Shares vest and then within
30 days of such vesting.

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.



--------------------------------------------------------------------------------

 

8. Tax Matters.

(a) Acknowledgments; Section 83(b) Election. The Recipient acknowledges that he
or she is responsible for obtaining the advice of the Recipient’s own tax
advisors with respect to the acquisition of the Restricted Shares and the
Recipient is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares and any Accrued Dividends. The
Recipient understands that the Recipient (and not the Company) shall be
responsible for the Recipient’s tax liability that may arise in connection with
the acquisition, vesting and/or disposition of the Restricted Shares and with
respect to any Accrued Dividends. The Recipient acknowledges that he or she has
been informed of the availability of making an election under Section 83(b) of
the Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Shares and that the Recipient has decided not to file a Section 83(b)
election.

(b) Withholding. The Recipient acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Recipient any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the vesting of the Restricted Shares and the payment of any
Accrued Dividends. On each date on which Restricted Shares vest, the Company
shall deliver written notice to the Recipient of the amount of withholding taxes
due, if any, with respect to the vesting of the Restricted Shares that vest on
such date (and the payment of any Accrued Dividends on such date); provided,
however, that the total tax withholding cannot exceed the Company’s minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income). The Recipient shall satisfy such tax
withholding obligations by the Company retaining, on each date on which
Restricted Shares vest under this Agreement, such number of shares of common
stock that are issuable with respect to such Restricted Shares as have a fair
market value (calculated using the last reported sale price of the common stock
of the Company on the NASDAQ Global Select Market on such vesting date, or if
such vesting date is not a NASDAQ Global Select Market trading day, then on the
trading day immediately preceding such vesting date) equal to the amount of the
Company’s statutory minimum tax withholding obligation in connection with the
vesting of such Restricted Shares. The retention of common stock by the Company
shall happen automatically, without any action required on the part of the
Recipient, and the Company is hereby authorized to take such actions as are
necessary to effect such retention.

9. Miscellaneous.

(a) No Right to Continued Employment. The Recipient acknowledges and agrees
that, notwithstanding the fact of the vesting of the Restricted Shares and
Accrued Dividends, if any, is contingent upon his or her continued employment by
the Company this Agreement does not constitute an express or implied promise of
continued employment or confer upon the Recipient any rights with respect to
continued employment by the Company.

(b) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State Delaware without regard to any
applicable conflicts of laws provisions.

(c) Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.



--------------------------------------------------------------------------------

 

PC Connection, Inc.

Restricted Stock Agreement

 

Name of Recipient:

 

 

 

Number of shares of restricted common stock awarded:

 

 

 

Grant Date:

 

 

 

PC Connection, Inc. (the “Company”) has selected you to receive the restricted
stock award described above, which is subject to the provisions of the Company’s
Amended and Restated 2007 Stock Incentive Plan (the “Plan”) and the terms and
conditions contained in this Restricted Stock Agreement. Please confirm your
acceptance of this restricted stock award and of the terms and conditions of
this Agreement by signing a copy of this Agreement where indicated below.

 

PC Connection, Inc. By:  

 

  [insert name and title]

 

Accepted and Agreed:

 

[insert name of recipient]



--------------------------------------------------------------------------------

 

Schedule A